In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0879V
                                          UNPUBLISHED


    TIMOTHY ANDREWS,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: August 30, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Robert Deniger Cobb, Jr., Nahon, Saharovich & Trotz, Memphis, TN, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On June 14, 2019, Timothy Andrews filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a
result of an influenza vaccine received on October 9, 2017. Petition at 1. Petitioner further
alleges the vaccine was administered in the United States, Petitioner has suffered the
sequela of his injury for more than six months, and neither Petitioner nor any other party
has filed an action for, or received compensation in the form of an award or settlement
for, Petitioner’s vaccine-related injury. Petition at ¶¶ 2, 35-37. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

      On August 30, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On August 30, 2021, Respondent filed a proffer on award of

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
compensation (“Proffer”) indicating Petitioner should be awarded $205,407.65. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $205,407.65 (representing $200,000.00 for actual and projected
pain and suffering at net present value, and $5,407.65 representing past
unreimbursed expenses) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


TIMOTHY ANDREWS,

                      Petitioner,

v.                                                    No. 19-879V
                                                      Chief Special Master Brian H. Corcoran
SECRETARY OF HEALTH AND                               SPU
HUMAN SERVICES,

                      Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 13, 2021, respondent filed his Rule 4(c) Report, recommending that the Court

find petitioner entitled to compensation specifically for Guillain-Barré syndrome (GBS) and

related sequelae, regarding which petitioner is entitled to a presumption of causation under the

Vaccine Injury Table. ECF No. 32. Should the Court find petitioner entitled to compensation,

respondent proffers that petitioner be awarded a lump sum of $205,407.65 for all damages

available pursuant to 42 U.S.C. § 300aa-15(a) as a result of petitioner receiving an influenza

vaccination on or about October 9, 2017, regardless of the injury alleged. Of this total amount,

$200,000.00 represents an award for actual and projected pain and suffering at net present value,

and $5,407.65 represents an award for past unreimbursed expenses. Petitioner is a competent

adult. Accordingly, guardianship documentation is not required.

       Petitioner has reviewed the foregoing and concurs. Petitioner agrees with the proffered

award of $205,407.65.1



1
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                 1
                             Respectfully submitted,

                             BRIAN M. BOYNTON
                             Acting Assistant Attorney General

                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             HEATHER L. PEARLMAN
                             Deputy Director
                             Torts Branch, Civil Division

                             LARA A. ENGLUND
                             Assistant Director
                             Torts Branch, Civil Division

                             s/ RYAN D. PYLES
                             RYAN D. PYLES
                             Senior Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Benjamin Franklin Station
                             Washington, DC 20044-0146
                             Tel: (202) 616-9847
                             ryan.pyles@usdoj.gov

Dated: August 30, 2021




                         2